ON MOTION TO DISMISS
En Banc.
SAVOY, Judge.
We do not reach a consideration of this appeal on its merits because we notice, ex proprio motu, that the record does not contain a final judgment read and signed by the district judge in open court. LSA-C.C.P. Articles 1911 and 2083; Forman v. May (La.App., 3 Cir., 1967), 201 So.2d 683; Abramson v. Piazza (La.App., 3 Cir., 1967), 198 So.2d 565; Manuel v. Employers Fire Insurance Company (La.App., 3 Cir., 1961), 136 So.2d 282; Kleb v. Choate (La.App., 3 Cir., 1967), 203 So.2d 422. Under these authorities, it is clear that no appeal lies in a case until after the signing of the judgment sought to be appealed. This appeal must, therefore, be dismissed as premature.
For the reasons assigned, this appeal is dismissed without prejudice. All costs of the appeal are assessed against appellants.
Appeal dismissed.